Citation Nr: 9907689	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-27 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1991 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.


FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
examination which was scheduled to evaluate the severity of 
his service-connected disability as well as to evaluate his 
disability under the new psychiatric criteria.


CONCLUSION OF LAW

The claim an increased rating for PTSD is denied as a matter 
of law.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.655 
(1998); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially finds that the veteran has submitted a 
well-grounded, or plausible claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's assignment 
of a rating for that disability, the claim continues to be 
well-grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

The Board notes that the regulations pertaining to PTSD were 
revised in 1996.  Prior to November 7, 1996, PTSD was rated 
under 38 C.F.R. § 4.132 (1996).  Effective November 7, 1996, 
the rating schedule for mental disorders was amended and 
redesignated as 38 C.F.R. § 4.130. 61 Fed. Reg. 52700 (Oct. 
8, 1996).  When the law or regulations change after a claim 
has been filed or reopened, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant must be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, the 
veteran's claim for increased rating for PTSD must be 
evaluated under both the new and old law.  All VA 
examinations and medical reports of record are dated prior to 
1996.

The VA has a duty to assist a veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159 (1998).  The VA's duty to assist 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the case.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  However, as 
stated by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "Court"), "[T]he duty 
to assist is not always a one-way street.  If the veteran 
wishes help, he cannot passively wait for it in the 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In this regard, the Board notes that a VA examination was 
scheduled for May 12, 1998 in an effort by the RO to fully 
develop the veteran's claim.  The veteran was advised of the 
date of the scheduled examination in a letter from the RO 
dated in May 1998.  The May 1998 letter was not addressed to 
the veteran's most recent address of record as reflected in a 
VA Form 572, dated May 4, 1993.  However, the address was the 
same as that listed by the veteran in his most recent 
statement in support of claim which was dated in August 1995, 
subsequent to the submission of the change-of-address form.  
The Board notes that subsequent to the August 1995 submission 
by the veteran, correspondence to both addresses referenced 
above have been returned by the Post Office.  However, the 
letter advising the veteran of the May 12, 1998 examination 
was not returned from the Post Office.  The law presumes the 
regularity of administrative process in the absence of clear 
evidence to the contrary.  YT v. Brown, 9 Vet. App. 195, 199 
(1996); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  
The supplemental statement of the case dated in July 1998 
states that the veteran failed to report for a VA psychiatric 
examination. 

The Board notes the Court's decision in Hyson v. Brown, 5 
Vet. App. 262, 265 (1993), which stated that "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  In any event, the letter 
informing the veteran of the examination was not returned by 
the Post Office and there is no evidence of record which 
indicates that the veteran did not receive notice of the 
scheduled VA examination.  Neither the veteran nor the 
veteran's representative argues that notice of the 
examination was not received by the veteran.

38 C.F.R. § 3.655 (1998) addresses the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that when a claimant fails to report 
for a scheduled medical examination without good cause, 
claims for increased ratings shall be denied without review 
of the evidence of record.  See 38 C.F.R. § 3.655 (1998).

Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. 38 C.F.R. § 3.655(a).  The 
veteran has offered neither explanation or excuse for his 
failure to report for the scheduled examination.  The 
veteran's representative noted in a VA Form 646 submitted in 
September 1998 that the "reasons for the veteran's failure 
to appeal are unclear, however, his PTSD certainly can be a 
part of the answer."  The Board finds that the 
representative's statement is speculative in nature and, 
thus, does not constitute good cause for the veteran's 
failure to report for the scheduled VA psychiatric 
examination.

Therefore, based on the provisions of 38 C.F.R. § 3.655 
(1998) discussed above, the veteran's claim of entitlement to 
an increased rating for PTSD must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an increased disability rating for PTSD is 
denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


